 



Exhibit 10.1
(AMERITRADE LOGO) [w18044w1804401.jpg]
 
PERSONAL AND CONFIDENTIAL
February 23, 2006
Name
Address
RE: Executive Deferred Compensation Program Dividend Adjustment
Dear_______:
Reference is made to our letter of February 2, 2006 whereby we advised you of
the adjustment that was made to your deferred units as a result of the $6
special dividend.
The purpose of this letter is to advise you that there will be a further
adjustment forthcoming to you in the amount of $___to fully recognize the $6
dividend. When we originally developed the EDCP plan, the plan did not
contemplate the paying of a special dividend. As a result, when we adjusted the
number of units for you, we were required under the terms and conditions of the
plan to make the adjustment using the formula outlined in our February 2, 2006
letter, which resulted in you not receiving the full value of the $6 dividend in
the same way that all other Ameritrade shareholders have. For your reference,
the method to adjust the number of units in the plan to provide full value is
$6/ (closing price — $6).
Because our plan does not allow for a discretionary stock award, the adjustment
will be made in the form of a cash bonus. This bonus will be paid to you on
March 10, 2006, net of statutory withholdings.
I trust the above meets with your satisfaction.
Please do not hesitate to contact me should you have any questions or require
further clarification.
Yours truly,
Karen Ganzlin

 